           Case 1:20-cv-01930-JPW Document 1 Filed 10/20/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MORGAN EARNEST, a minor, by    :
and through her mother, LINDA  :
KOHLER,                        :
                               :
               Plaintiff,      :
                               :
     v.                        :                No.
                               :
MIFFLIN COUNTY SCHOOL          :
DISTRICT,                      :
                               :
               Defendant.      :
                               :
______________________________ :

                                  COMPLAINT

      Plaintiff Morgan Earnest, a minor, by and through her mother, Linda Kohler,

and by and through the undersigned counsel, respectfully brings this action against

Defendant Mifflin County School District, stating in support thereof as follows:

                                INTRODUCTION

      1.      In the American public school system, “students do not ‘shed their

constitutional rights to freedom of speech or expression at the schoolhouse gate.’”

Morse v. Frederick, 551 U.S. 393, 396-97 (2007) (quoting Tinker v. Des Moines

Indep. Sch. Dist., 393 U.S. 503, 506 (1969)).

      2.      To “justify prohibition of a particular expression of opinion,” school

officials must demonstrate that “the forbidden conduct would materially and
           Case 1:20-cv-01930-JPW Document 1 Filed 10/20/20 Page 2 of 9




substantially interfere with the requirements of appropriate discipline in the

operation of the school.” Tinker, 393 U.S. at 506.

      3.      This lawsuit challenges a patently unlawful, blanket prohibition

against all clothing that expresses political speech in Defendant Mifflin County

School District (“District”).

      4.      The District is a public school district with administrative offices in

Lewistown, Pennsylvania.

      5.      On approximately October 1, 2020, the District distributed the

following message to its students’ families:

              Dear Parents/Guardians:

              This information is going to be shared with students and
              staff today.

              Starting Monday October 5, 2020, no masks, articles of
              clothing or other items may be worn or otherwise brought
              to Mifflin County School District property, which contain
              political speech or symbolize a particular political
              viewpoint, including but not limited to confederate flags
              and swastikas, as well as BLM logos or phrases associated
              with that movement.

              This action is being taken due to complaints that have
              been received about such items and how those items have
              disrupted the education of students within the Mifflin
              County School District.

              Thanks for your attention on this matter.

              MCASD Administration


                                          2
           Case 1:20-cv-01930-JPW Document 1 Filed 10/20/20 Page 3 of 9




A copy of the foregoing communication is attached as Exhibit 1.

      6.      Between approximately October 2, 2020, and October 9, 2020, the

District ceased in-school operations due to the COVID-19 pandemic.

      7.      Plaintiff Morgan Earnest is a tenth-grade student at Mifflin County

High School, a high school within the District.

      8.      Ms. Earnest is a supporter of President Donald Trump.

      9.      When school reopened on October 12, 2020, Ms. Earnest decided to

show her support for President Trump by wearing to school a mask and t-shirt

supporting President Trump’s reelection campaign.

      10.     Ms. Earnest wore the President Trump reelection mask to school

every day that she attended school between the start of this academic year and

October 12, 2020.

      11.     Ms. Earnest wore the President Trump reelection t-shirt to school on

two prior occasions.

      12.     Ms. Earnest’s wearing of the mask and t-shirt on prior occasions

caused no disruptions to the District’s activities.

      13.     The mask states, in full, “Women for Trump.” A photograph of the

mask is attached as Exhibit 2.




                                           3
         Case 1:20-cv-01930-JPW Document 1 Filed 10/20/20 Page 4 of 9




      14.    The t-shirt states, on the front, “Trump 2020 Keep America Great,”

and, on the back, “Trump the Sequel Make Liberals Cry Again.” A copy of the t-

shirt is attached as Exhibit 3.

      15.    At approximately 9:00 a.m. on October 12, 2020, Ms. Earnest was

sent to her school’s administrative office and given the ultimatum of either turning

her mask and shirt inside-out or going home for the rest of the school day.

      16.    The sole stated reason for requiring Ms. Earnest to take such actions

was the District’s new policy prohibiting clothing expressing political beliefs.

      17.    Ms. Earnest’s mask and t-shirt did not disrupt the District’s activities

on October 12, 2020.

      18.    Ms. Earnest chose not to turn her mask and shirt inside-out; as a

result, she was suspended for the remainder of the school day on October 12, 2020.

      19.    When Ms. Earnest was sent home, the District’s representatives

further communicated that she would be sent home if she ever wore a mask or t-

shirt expressing a political viewpoint again.

      20.    This    Complaint    seeks    relief   from   the    District’s   plainly

unconstitutional prohibition of all clothing expressing any political viewpoints.

                                     PARTIES

      21.     Ms. Earnest is a fifteen-year-old student in the District, who lives

with her parents in Lewistown, Pennsylvania.


                                          4
        Case 1:20-cv-01930-JPW Document 1 Filed 10/20/20 Page 5 of 9




      22.   Plaintiff Linda Kohler is Ms. Earnest’s mother.

      23.   The District is a public school district and political subdivision of the

Commonwealth of Pennsylvania located in Mifflin County.

      24.   The District maintains its administrative offices at 201 Eighth Street,

Lewistown, Pennsylvania, 17044.

                            JURISDICTION AND VENUE

      25.   As this action seeks to vindicate rights protected by the First and

Fourteenth Amendments to the U.S. Constitution, this Court has jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1343.

      26.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because

the District is subject to personal jurisdiction within the Middle District of

Pennsylvania and the events that give rise to this action occurred within the Middle

District of Pennsylvania.

                            FACTUAL BACKGROUND

      27.   As set forth above, the District maintains a policy that prohibits all

political speech of any kind while on District grounds.

      28.   As also set forth above, Ms. Earnest wore a mask and t-shirt

supporting President Donald Trump’s reelection campaign to school on October

12, 2020, at which time she was sent home for violating the foregoing policy.




                                          5
         Case 1:20-cv-01930-JPW Document 1 Filed 10/20/20 Page 6 of 9




       29.    Ms. Earnest’s mask and t-shirt did not disrupt the District’s activities

in any way, and there is no likelihood that continued wearing of the mask and/or t-

shirt will disrupt the District’s activities.

       30.    As a result of the District’s decision to enforce its policy against

political speech, Ms. Earnest was sent home, and missed a day of educational

opportunities, solely because she wore the foregoing clothing.

       31.    Moreover, as long as the District’s policy is in effect, Ms. Morgan is

unable to wear the reelection mask and/or t-shirt to school; indeed, Ms. Morgan is

prohibited from wearing any clothing representing any political viewpoints.

       32.    Ms. Earnest wishes to express her peaceful support of President

Trump’s reelection campaign and otherwise express her political beliefs.

       33.    Ms. Earnest’s exclusion from school due solely to her decision to

wear clothing containing peaceful political viewpoints constitutes irreparable harm

that cannot be adequately remedied by monetary damages.

                                  COUNT I
     Violation of First and Fourteenth Amendments and 42 U.S.C. § 1983

       34.    The allegations set forth in paragraphs one through thirty-three are

incorporated as if set forth fully herein.

       35.    The District’s policy prohibiting all student political clothing violates

the First and Fourteenth Amendments to the U.S. Constitution and 42 U.S.C.



                                                6
            Case 1:20-cv-01930-JPW Document 1 Filed 10/20/20 Page 7 of 9




§ 1983 in a number of ways, which include, but are not necessarily limited to, the

following:

                A.    The policy is facially unconstitutional, insofar as it prohibits all

                      forms of political speech contained within students’ clothing;

                B.    The policy is unconstitutional, insofar as it led to the suspension

                      of Ms. Earnest for wearing a t-shirt that did not disrupt the

                      District’s activities; and

                C.    The policy is unconstitutional, insofar as it is prohibiting Ms.

                      Earnest from wearing any clothing containing political speech.

          36.   As a direct and proximate consequence of these unlawful acts, Ms.

Earnest has suffered and will continue to suffer loss of her liberties under the U.S.

Constitution.

          WHEREFORE, Plaintiff Morgan Earnest, a minor, by and through her

mother, Linda Earnest, respectfully requests that this Court provide the following

relief:

          A.    Declare that the District’s disciplinary action against Ms. Earnest for

                wearing a President Trump reelection mask and t-shirt violated Ms.

                Earnest’s rights under the First and Fourteenth Amendments to the

                U.S. Constitution;




                                             7
     Case 1:20-cv-01930-JPW Document 1 Filed 10/20/20 Page 8 of 9




B.      Order the removal from Ms. Earnest’s educational record any

        violations of the District’s policy prohibiting the wearing of any

        clothing expressing a political viewpoint and/or any related absences;

C.      Declare that the District’s policy prohibiting the wearing of any

        clothing expressing a political viewpoint violates the First and

        Fourteenth Amendments to the U.S. Constitution;

D.      Enjoin the District from any continuing punishment or sanction

        against Ms. Earnest on account of her constitutionally protected

        speech, including expunging from Ms. Earnest’s school records all

        references to the incident in question;

E.      Prohibit the District from enforcing its policy prohibiting the wearing

        of any clothing expressing a political viewpoint;

F.      Award Ms. Earnest damages in an amount to be determined at trial;

G.      Award Ms. Earnest costs and reasonable attorneys’ fees pursuant to

        42 U.S.C. § 1988; and

H.      Grant such other relief as this Court deems just and appropriate.




                                     8
        Case 1:20-cv-01930-JPW Document 1 Filed 10/20/20 Page 9 of 9




                                         Respectfully submitted,


                                         s/ David S. Gaines, Jr.
                                         David S. Gaines, Jr.
                                         I.D. No. PA308932
                                         MILLER, KISTLER & CAMPBELL
                                         720 South Atherton Street, Suite 201
                                         State College, PA 16801
                                         (814) 234-1500 TEL
                                         (814) 234-1549 FAX
                                         dgaines@mkclaw.com
                                         Counsel for Plaintiff

Dated: October 20, 2020




                                     9
